                         .                                         .

                         ff4 THE UNITED STATES DISTRICT COURT                       30 PH    12:   39
                          FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

JENNIFER WILSON,                                §
Plaintiff,                                      §
                                                §
v.                                              §       CIVIL ACTION NO. l:17-CV-01202-LY
                                                §
NATERA, NC.,                                    §
Defendant.                                      §
                                                §


                                                [I14O

               Pursuant to Plaintiff's and Defendant's Joint Stipulation of Dismissal with

Prejudice filed with the Court, it is hereby:

               ORDERED that the above-styled action is DISMISSED WITH PREJUDICE and

that the parties are to bear their own costs. THIS IS A FINAL JUDGMENT.

               Done   thisM             day                            2019.




                                                        U         ATE illS               D
